Douglas, J.,
concurring in part and dissenting in part. I concur in *148paragraphs two and three of the syllabus and in the affirmance of the judgment of the court of appeals (and thereby that of the trial court) allowing the guardianship of Bernice Allen to continue with Charles Wilburn as guardian. I concur in the reversal of the judgment of the court of appeals granting Benis additional fees and expenses, and in the vacation of the granting of appeal costs, but dissent from the judgment of the majority to remand the cause to the trial court for a determination as to the appropriateness of granting such fees and expenses and from the words “unless ratified by the guardian” in paragraph one of the syllabus.
In remanding, the majority says that “* * * neither the trial court nor the court of appeals applied the three-part test enunciated in Wolfe * * *.” Who says so? It appears to me that the trial judge knew the law and applied it just as the majority has now set it forth. Just because a trial judge does not write a full opinion on every issue coming before the court does not mean that the law has not been properly applied. The trial judge arrived at the proper conclusion — and the majority opinion, read with understanding, concedes this.
With regard to the words “unless ratified by the guardian” found in paragraph one of the syllabus, it should be elementary that a guardian cannot ratify a contract that cannot, in the first place, exist. The guardian may very well accept as binding that which the ward has brought about, but such action then becomes the contract of the guardian — not that of the ward as “ratified by the guardian.”
Since I would reinstate the judgment of the trial court in its entirety and thereby end the tribulations of this lady whose guardianship estate continues to be under siege for more legal fees and expenses (including now a remand and further hearing) all in the name of her “benefit,” I dissent from that portion of the majority decision which orders a remand.